Title: To Thomas Jefferson from the Board of Trade, with Reply, 3 November 1779
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas


[Williamsburg]  3 Nov. 1779. Submits requisitions from Board of War for shoes and for clothing for Col. Buford’s battalion at Petersburg; also a memorandum of George Purdie offering sundry articles. Mr. Greenhow has 10 dozen men’s large shoes which he offers at £12 per pair and 9 dozen small men’s shoes at £10. Prices for all the articles are exceedingly high, but the need for them is pressing. Signed by Ambler and Rose. Instructions, in TJ’s hand, on verso: “In Council Nov. 5. 1779. The board approve the purchase of shoes from John Greenhow and of the purchase of such articles from Mr. Purdie as the board of trade think proper, provided payment be accepted in money, not tobacco. Th: Jefferson.” Also: “In Council Nov. 11. 1779. As to the purchase of necessaries for Colo. Buford’s regiment this board must refer to the discretion of board of trade to conduct themselves according  to the necessities of the troops on the one hand and the prices of the goods on the other. Th: Jefferson.”
